         Case 3:16-cv-04721-VC Document 223 Filed 08/07/20 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  BUCKEYE TREE LODGE AND                            Case No. 16-cv-04721-VC
  SEQUOIA VILLAGE INN, LLC, et al.,
                 Plaintiffs,                        ORDER SETTING HEARING
          v.

  EXPEDIA, INC., et al.,
                 Defendants.

       Assuming the case can proceed on the merits, the Court will almost certainly conclude

that a bench trial is required because a genuine dispute exists regarding whether Expedia’s

messages, as applied to hotels whose rooms were not available on Expedia’s sites at all, violate

the Lanham Act. The Court does not need to hear argument on this question, nor will it hear

argument regarding Expedia’s Daubert motion.

       However, the parties’ submissions raise additional questions about whether this case is

moot, and whether injunctive relief would be appropriate even if the case were not moot.

Relatedly, there are questions about whether the class should be decertified, or whether the class

definition should be further modified. The Court will hear oral argument on these questions on

Thursday, September 3, 2020, at 10:00 a.m. via Zoom. In addition to arguing the issues, the

parties should be prepared to discuss whether an evidentiary hearing is necessary to answer the

questions relating to mootness and class decertification, or whether any factual disputes
          Case 3:16-cv-04721-VC Document 223 Filed 08/07/20 Page 2 of 2




regarding these issues should be adjudicated as part of the bench trial.

       IT IS SO ORDERED.

Dated: August 7, 2020
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
